—Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered June 18, 2002, convicting him of assault in the second degree (two counts), after a nonjury trial, and imposing sentence.
*295Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, and with deference afforded a court conducting a nonjury trial, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
We agree with the County Court that the prosecutor’s misconduct in her presentation to the grand jury, while not to be condoned, did not impair the integrity of the proceedings or prejudice the defendant (see People v Ramirez, 298 AD2d 413 [2002]; People v Thompson, 116 AD2d 377, 382 [1986]). Feuerstein, J.P., S. Miller, McGinity and Crane, JJ., concur.